In re: Jackson, Wade, Applying for Stay, Emergency Writ & Remedial Writ Parish of Orleans Criminal District Court Div. “F”, No. 300-608.
Denied. Information furnished this Court indicates that the indictment of which relator complains has already been introduced at trial (probably over his objection). This being the case the relief sought by relator, to exclude such evidence, is no longer available.
DIXON, C.J., and DENNIS, J., concur, believing that the ruling of this Court does not prevent the relator from seeking relief by other remedies or by appeal.